Citation Nr: 1104476	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-10 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to 
include degenerative disc disease, status post laminectomy L5-S1, 
claimed as back condition.

2.  Entitlement to service connection for a cervical spine 
disorder, to include cervical discopathy, status post discectomy, 
claimed as neck condition.

3.  Entitlement to service connection for a bilateral foot 
disorder.

4.  Entitlement to service connection for a bilateral hand 
disorder.

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for a respiratory disorder, 
to include shortness of breath.

8.  Entitlement to service connection for a blood disorder, to 
include claudication and deep vein thrombosis.  

9.  Entitlement to service connection for pericarditis, claimed 
as a heart condition.  


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to August 1968, 
and is shown to have served eleven months and twenty seven days 
in the Republic of Vietnam (without the specific dates in the 
record).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The record reflects that the Veteran requested to be afforded 
with a hearing before the Board by way of videoconference in 
March 2007, on his VA Form 9.  However, he later withdrew his 
request for a Board hearing and asked that his appeal be sent to 
the Board as soon as possible in May 2007.  Thus, the Veteran's 
hearing request is withdrawn.  38 C.F.R. § 20.704(e).

Pursuant to a previous remand in June 2009, the Board received 
additional evidence in December 2010 in connection with the 
Veteran's appeal.  The evidence was presented on a compact disc 
(CD), on which were nearly 150 pages of the Veteran's VA 
treatment records from July 2005 to January 2007.  However, upon 
review of the CD, the Board finds that these treatment records 
are duplicative of records that are already included in the 
Veteran's claims folder and already printed in hard copy. 

The issue of entitlement to service connection for 
systemic lupus erythematosus (lupus) has been raised by 
the record, but has not been adjudicated by the RO.  See 
typewritten letter from the Veteran dated October 10, 
2005; see also undated handwritten letter from the Veteran 
submitted with his VA Form 9, page 2, item 5.  Therefore, 
the Board does not have jurisdiction over it, and it is 
REFERRED to the RO for appropriate action.  

The issues of: (1) entitlement to service connection for a low 
back disorder, to include degenerative disc disease, status post 
laminectomy L5-S1, claimed as back condition; (2) service 
connection for a bilateral foot disorder; (3) service connection 
for a bilateral hand disorder; (4) service connection for a skin 
disorder; (5) service connection for sleep apnea; (6) service 
connection for a respiratory disorder, to include shortness of 
breath; (7) service connection for a blood disorder, to include 
claudication and deep vein thrombosis; and (8) service connection 
for pericarditis, claimed as a heart condition are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran's service treatment records (STRs) are devoid of 
complaints, findings, or treatment for any problems involving the 
cervical spine and include no mention of a fall from a 
helicopter.

2.  Based upon the evidentiary record, the Veteran's account of 
having fallen from a helicopter resulting in injury to his neck 
and/or cervical spine during his period of service in the 
Republic of Vietnam is not deemed credible.  

3.  The preponderance of the evidence weighs against a finding 
that the Veteran's current cervical spine disorder had its onset 
in service or is otherwise causally related to service, to 
include an event or incident therein.  


CONCLUSION OF LAW

A cervical spine disorder, to include cervical discopathy, status 
post discectomy, claimed as neck condition, was not incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the decision of the U.S. 
Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in an SOC or Supplemental SOC (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, neither the Veteran nor his 
representative has alleged any prejudicial or harmful error in 
VCAA notice, and the Board finds, based upon the factors 
discussed herein, that no prejudicial or harmful error has been 
demonstrated in this case.

In a notice letter dated in July 2005, the Veteran was informed 
of the evidence needed to establish entitlement to service 
connection for his claimed cervical spine disorder.  He was also 
advised regarding what evidence VA would obtain and make 
reasonable efforts to obtain on his behalf in support of his 
claim.  

Although the Veteran was not also advised of Dingess requirements 
in the July 2005 notice letter, he was later provided with such 
notice in the March 2006 notice letter, which advised how VA 
determines the disability rating and effective date once service 
connection is established.  Because the Veteran's claim was 
subsequently readjudicated, any defect with respect to the timing 
of the notice has been cured.  


Moreover, the record reflects that the Veteran has been provided 
with a copy of the above rating decision, the February 2007 SOC, 
and the November 2010 SSOC, which included discussion of the 
facts of the claim, pertinent laws and regulations, notification 
of the bases of the decision, and a summary of the evidence 
considered to reach the decision.  

In view of the foregoing, the Board concludes that the 
requirements of the notice provisions of the VCAA have been met, 
and there is no outstanding duty to inform the Veteran that any 
additional information is needed.  Quartuccio, supra.

With regard to VA's statutory duty to assist, the Board notes 
that the Veteran's service treatment records (STRs) are included 
in the claims folder, to include the 1967 in-patient clinical 
records from Fort Ord, which were obtained pursuant to our prior 
remand.  It is notable that a negative reply was received for 
1968 in-patient clinical records from Fort Ord for the Veteran.  

In addition, post-service treatment records adequately identified 
as relevant to the claim have been submitted or otherwise 
obtained, to the extent possible, and are associated with the 
claims folder.  

The RO did not obtain a medical examination or medical opinion 
with respect to the claim seeking service-connection for a 
cervical spine disorder.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration: (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence which "indicate" that a current 
disability "may be associated" with military service include, 
but are not limited to, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Upon review of the record, the Board finds that no medical 
examination or medical opinion is needed as to the issue decided 
herein.  As will be explained below, there is no indication that 
a cervical spine disorder had its onset during the Veteran's 
active service, and the Board does not find the Veteran's lay 
account of having fallen from a helicopter in service to be 
credible.  Further, there is no credible evidence competently 
linking the Veteran's claimed cervical spine disorder to service.  
Thus, a remand for an examination and/or opinion is not necessary 
to decide the claim.  Because the evidentiary record provides no 
basis to grant this claim as will be explained in greater detail 
below, and in fact contains ample evidence against the claim, the 
Board finds no basis to remand this issue for a VA examination 
and/or to obtain a medical opinion.  See Bardwell v. Shinseki, 
24 Vet. App. 36 (2010) (where the Board makes a finding that lay 
evidence regarding an in-service event or injury is not credible, 
a VA examination is not required.). 

Neither the Veteran nor his representative has made the RO or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is required 
to comply with the duty to assist the Veteran in developing the 
facts pertinent to the claim adjudicated herein.  The Board 
further finds that there has been compliance with our prior 
remand with respect to the claim adjudicated herein.  Stegall v. 
West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 
(2008).  In view of the foregoing, the Board will proceed with 
appellate review.  

II.  Service Connection

	The Veteran contends that his back and neck problems involving 
the cervical spine began when he fell out of a helicopter during 
his period of service in the Republic of Vietnam.  He maintains 
that he received in-service treatment by medics and, later, at 
Fort Ord for the injury.  He further suggests that he has had 
neck problems since the injury in service.  See e.g., VA Form 21-
526, Part B, page 1, received in May 2005.  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although we have an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.


Service connection may be granted for disability or injury 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  As a general matter, service connection 
for a disability on the basis of the merits of such claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Hickson v. West, 12 Vet. App. 
247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served ninety 
days or more of active service, and certain chronic diseases, 
such as arthritis, become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Lay persons can also provide an eye-witness account 
of an individual's visible symptoms.  See Davidson v. Shinseki, 
581 F.3d 1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 
	
	Combat veterans are entitled to have their statements as to 
injuries he sustained in a combat setting accepted, under 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  That law does not by 
itself, however, establish a basis for the grant of service 
connection. The claimant is still required to meet other 
evidentiary burdens as to service connection, such as whether 
there is a current disability or whether there is a link between 
service and the currently claimed disability, both of which 
require competent evidence.  See Wade v. West, 11 Vet. App. 302 
(1998) (holding that evidence of a causal nexus between an in-
service event and a current disability is still required even 
when a veteran is shown to have participated in combat); Collette 
v. Brown, 82 F.3d 389, 392 (1996).  
	
	The Veteran's service records confirm that he had active service 
in the Republic of Vietnam.  Specifically, the Veteran's DD Form 
214 shows that he had a tour of duty in the Republic of Vietnam 
for duration of 11 months and 27 days and was awarded the Vietnam 
Service Medal and Vietnam Campaign Medal.  He is not shown, 
however, to have been involved in combat.  His DD Form 214 does 
not show that he was in receipt of any awards, medals, or 
decorations clearly indicative of combat status.  Further, the 
Veteran does not contend that his current cervical spine disorder 
is related to combat service and that he is entitled to the 
presumption afforded combat veterans under 38 U.S.C.A. § 1154(b).
	
	The evidentiary record contains ample evidence of a current 
cervical spine disorder.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  Indeed, the Veteran's post-service treatment records 
show that he underwent an anterior cervical diskectomy, 
decompression and fusion for the diagnosis of cervical disc 
herniation with cord compression and myelopathy in March 1997.  
More recently, a February 2006 VA treatment record notes that a 
computed tomography (CT) scan of his cervical spine showed 
moderate C4-6 neuroforaminal stenosis and multilevel moderate 
spinal canal stenosis.  The Veteran is also diagnosed with 
osteoarthritis, which appears to involve the cervical spine.  See 
VA rheumatology note dated July 7, 2006. 
	
	Because the Veteran is shown to have a current cervical spine 
disorder, the Board will next consider whether the evidentiary 
record supports a finding of in-service incurrence of that 
condition. 
	
In this regard, it is noted that the Veteran has asserted in 
various written statements that his cervical spine problems began 
during his Vietnam service and have continued since that time.  
As a layperson, he is competent to report that he sustained an 
injury to his neck and/or cervical spine as a result of a fall in 
service, and has had neck and/or cervical spine problems since 
the in-service injury.  In light of the Veteran's statements, the 
Board is required to address the credibility of his competent lay 
account of having sustained injury in service and having a 
continuity of cervical spine problems since service.  
	
His STRs, as well as the 1967 records from Fort Ord, which were 
obtained on remand, are completely devoid of any complaints, 
findings, or treatment indicative of a cervical spine disorder or 
any mention of the Veteran's having fallen from a helicopter.  
Also, while the Veteran generally acknowledged having a history 
of "back trouble" on the July 1968 report of medical history, a 
month prior to separation from service, he denied having any 
history of swollen or painful joints, arthritis or rheumatism, 
bone, joint, or other deformity, or a painful or "trick" 
shoulder.  It is observed that his spine and musculoskeletal 
system were clinically evaluated as normal at the July 1968 
separation examination, the report of which is dated the same day 
as the report of medical history.  The Veteran further affirmed 
that there had been no significant change in his medical 
condition since the July 1968 medical examination a month later, 
on the August 1968 Periodic Medical Examination Statement of 
Exemption.     

In addition, when the Veteran sought private medical treatment in 
January 1996 after being referred to the rheumatology department 
for various medical complaints and problems, the reason for 
consultation/brief abstract of clinical problems was noted, in 
pertinent part, to be that the Veteran reportedly had 
"arthritis" affecting the back and neck.  However, there was no 
mention of the Veteran having had neck and/or cervical spine 
problems since his period of active service or having sustained 
prior injury to his cervical spine due to a fall from a 
helicopter in service.  

Over a year later, in March 1997, when the Veteran was evaluated 
for his cervical spine disorder and admitted to a private 
hospital for anterior cervical diskectomy, decompression, and 
fusion for cervical disc herniation with cord compression and 
myelopathy, the physician (E.N., M.D.) who performed the surgery 
specifically wrote that the Veteran could not recall any recent 
neck injuries and only reported that he had been a truck driver 
for twenty-seven (27) years.  See correspondence from E.N., M.D. 
dated March 18, 1997 and the private hospital admission note 
dated March 20, 1997.  Again, the Veteran made no mention of 
having sustained a prior neck injury in service as a result from 
falling from a helicopter or having neck problems since service.      

The first evidence of a cervical spine disorder is not shown 
until many years after separation from service.  The earliest 
clinical documentation of a cervical spine disorder included in 
the record is dated in 1996, approximately 28 years after 
service.  Further, it appears that the Veteran's first mention of 
a complaint of neck problems allegedly related to service was in 
2005, when he filed a claim of service connection; this was 
approximately 37 years after his separation from service.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (pecuniary 
interest in benefits may affect credibility of claimant's 
testimony).  See also 38 C.F.R. 
§ 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, supra, at 1333 (Fed. Cir. 2000) (it is 
proper to consider Veteran's entire medical history, including 
lengthy period with absence of complaints or treatment).  

Although the Veteran claimed, in his May 2005 VA Form 21-526, 
that he had first been treated for complaints involving his 
cervical spine in service, as stated above, the STRs and 1967 
treatment records from Fort Ord are devoid of mention of 
treatment for any such problems or mention of a helicopter 
injury.  

Thus, the documentation contemporaneous with service, i.e., the 
Veteran's STRs and Fort Ord treatment records, do not show any 
complaint, diagnosis, or treatment referable to a cervical spine 
disorder and make no mention of a fall from a helicopter or any 
injury resulting therefrom.  The remainder of the evidentiary 
record is also silent for any indication of a cervical spine 
disorder until many years after service.  Further, while 
receiving private medical treatment for neck problems after 
service (i.e., in 1997), the Veteran told his treating physician 
at that time that he could not recall having sustained a recent 
neck injury and made no mention of an injury to the cervical 
spine sustained during his period of active military service.  He 
did not assert that his current cervical spine disorder was 
related to an alleged in-service injury until 2005, the year he 
filed his service connection claim.  Moreover, the Board observes 
that there is no medical opinion of record linking the Veteran's 
cervical spine disorder in any way to his period of active 
military service.  For the foregoing reasons, the Board does not 
find the Veteran's account of falling from a helicopter, 
suffering injury of his cervical spine as a result of the fall, 
and having a continuity of symptomatology since service to be 
credible, and thus we afford more probative value to the other 
evidence discussed above.

In summary, the Board finds that the credible and probative 
evidence of record is against finding that a cervical spine 
disorder was incurred during military service or that arthritis 
was either manifested during service or manifested to a 
compensable degree in the first post-service year, and there is 
no competent evidence of record otherwise relating the Veteran's 
currently claimed cervical spine disorder to his military 
service.   

Therefore, based upon the reasons and bases set forth above, the 
Board finds the preponderance of the evidence is against the 
claim for service connection for a cervical spine disorder, to 
include cervical discopathy, status post discectomy, and the 
benefit-of-the-doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for a cervical spine disorder, 
to include cervical discopathy, status post discectomy, claimed 
as neck condition, is denied.


REMAND

For reasons explained below, review of the record reveals that 
this case must be remanded for further evidentiary development 
before the Board may proceed to evaluate the merits of the 
following claims.  

I.  Low back disorder

The Veteran contends that his current low back disorder resulted 
from an injury to his low back resulting from a fall from a 
helicopter during his service in the Republic of Vietnam.  
However, for reasons explained above, the Veteran's account of 
having sustained injury as a result of falling from a helicopter 
does not have support in the record as to its credibility.

Nevertheless, the Veteran's STRs show that he received treatment 
for low back pain in service.  Specifically, on March 5, 1968, he 
presented for treatment with complaints of low back pain; left 
paravertebral muscle spasm and limitation of motion were noted.  
Medication was prescribed and limitation of duty of 10 days' 
duration was also recommended at that time.  Although no 
subsequent treatment for low back problems is shown, the Veteran 
later, on the July 1968 Report of Medical History, noted having 
had or currently having "back trouble".  

In addition, the Veteran has reported having had back problems 
since service.  See, e.g., the October 2005 Notice of 
Disagreement.  He is also shown in VA treatment records to have 
osteoarthritic changes in the lumbar spine, and is currently 
diagnosed with a lumbosacral spine disorder.       

In light of the foregoing, and because the Veteran has not been 
afforded with a medical examination and medical nexus opinion in 
connection with his claim, the Board finds that remand is 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

II.  Bilateral foot, and skin disorder

The Veteran asserts that his feet have cracked badly since his 
service in the Republic of Vietnam.  See undated handwritten 
letter, submitted with VA Form 9, pages 1 and 2.  He also asserts 
that he has a skin disorder related to service, to include as due 
to herbicide exposure.  

His STRs show that he received treatment for a foot problem, 
which was noted to be tinea pedis of dorsum of foot, in August 
1966.  He was later treated for a perforated sebaceous cyst in 
August 1968.  

Also, as noted above, the Veteran has reported having had foot 
problems since service and, as a lay person, he is competent to 
report that his feet have cracked badly since his period of 
active service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived through 
the use of the five senses).  He is, further, shown in VA 
treatment records to have been diagnosed with dermatomyositis.       

Moreover, in particular regard to the Veteran's claimed skin 
disorder, it is noted that the November 2005 letter to him from 
the physician who conducted his October 2005 Agent Orange 
registry examination indicates that the examination done on 
October 12, 2005, showed porphyria cutanea tarda (PCT), in 
addition to lupus and hypertension.  However, review of the 
October 12, 2005, examination report fails to show such a 
diagnosis.  It is also observed that subsequent VA treatment 
records do not show that the Veteran has a current diagnosis of 
PCT.  Thus, based on the current evidentiary record, it is 
unclear whether he is currently diagnosed with PCT.   

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, the 
following must be shown:  (1) that the Veteran served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975; (2) that he suffered from a 
disease associated with exposure to certain herbicide agents 
enumerated under 38 C.F.R. § 3.309(e); and (3) that the disease 
process manifested to a degree of 10 percent or more within the 
specified time period prescribed in section 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).    

It is important to note that presumptive service connection is 
warranted for PCT under 38 C.F.R. § 3.309(e).  Also, as explained 
above, the Veteran is shown to have served in the Republic of 
Vietnam; however, it appears that his exact dates of Vietnam 
service have not been verified.    

In light of the foregoing, and because the Veteran has not been 
afforded with a medical examination and medical nexus opinion in 
connection with these claims, the Board finds that remand is 
necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The Veteran's dates of service in the Republic of 
Vietnam should also be verified on remand.  

III.  Other Agent Orange related claims

The Veteran seeks entitlement to service connection for his 
claimed bilateral foot disorder, bilateral hand disorder, 
respiratory disorder, blood disorder, and pericarditis, on the 
theory that they are due to in-service herbicide exposure.  (He 
has also asserted alternative theories for entitlement for 
several of the claimed disorders.).  

In June 2009, the Board remanded this case, in pertinent part, in 
order to obtain complete and current medical records for the 
Veteran for the claimed disorders, to include, specifically, a 
copy of the October 12, 2005, Agent Orange registry examination 
report, and any related, supporting, or follow-up records.   

Although the evidentiary record reflects that the October 2005 
Agent Orange registry examination report was obtained and is 
associated with the claims folder, review of the VA treatment 
records indicates that the Veteran again underwent an Agent 
Orange History and Physical examination on April 4, 2006.  
However, the "scanned document", referred to in the treatment 
record entry, is not included in the claims folder.  This 
document is clearly related to the prior Agent Orange registry 
examination and is relevant to several issues on appeal.  Where 
the RO does not comply with a remand by the Board, the Board errs 
as a matter of law when it fails to ensure compliance; thus, we 
must again remand this matter.  See Stegall v. West, 11 Vet. App. 
268 (1998).

IV.  Sleep apnea

The Veteran seeks service connection for his currently diagnosed 
sleep apnea on the basis that it was caused or aggravated by his 
other claimed medical conditions.  See undated handwritten letter 
submitted with VA Form 9, page 2.  Because the claim for sleep 
apnea is dependent upon the outcome of the other claims being 
remanded for further evidentiary development, it must also be 
remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(holding that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any appellate review meaningless and a waste of 
judicial resources, the two claims are inextricably intertwined). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination for his claimed low back 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished and all 
findings reported in detail.  In addressing 
the questions below, the examiner's opinion 
should be informed by a review of the 
Veteran's medical history and findings as 
documented upon any prior examination or 
treatment.  To the extent feasible, other 
evidence, to include lay statements, may be 
used to support a diagnosis or an assessment 
of etiology as related to service.

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current low back disorder was 
caused by, or was initially manifested 
during, the Veteran's active military 
service, to include consideration of any 
symptomatology shown therein or any 
incident or event therein; OR whether such 
a relationship to service is unlikely 
(i.e., a probability of less than 50 
percent.)

b.  The examiner should discuss evidence 
contained in the claims folder, to include 
the Veteran's service treatment records 
and post-service lay and medical evidence 
as well as any medical principles in 
support of his or her conclusions.  In 
regard to the lay evidence of record, the 
examiner should note the multiple 
statements and testimony the Veteran 
submitted on his own behalf, regarding in-
service and post-service symptoms and 
experiences, and the examiner should 
consider the credibility of those 
statements in light of confirming or 
contradicting evidence of record, 
including objective findings.

c.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  Note:  It is important that, if 
any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or 
judgment based upon speculation, the 
reviewer/examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

2.  Obtain a copy of the April 4, 2006, Agent 
Orange History and Physical (Agent Orange 
Program Note) from the Loma Linda VAMC and 
any related, supporting, or follow-up 
records, and associate it/them with the 
claims folder. 

3.  Verify the dates of the Veteran's service 
in the Republic of Vietnam for the record.  

4.  After actions (2) and (3) have been 
accomplished to the extent possible, schedule 
the Veteran for an appropriate examination 
for his claimed (1) bilateral foot disorder 
and (2) skin disorder.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished and all findings reported in 
detail.  In addressing the questions below, 
the examiner's opinion should be informed by 
a review of the Veteran's medical history and 
findings as documented upon any prior 
examination or treatment.  To the extent 
feasible, other evidence, to include lay 
statements, may be used to support a 
diagnosis or an assessment of etiology as 
related to service.

a.  Based on review of the claims folder 
and examination and interview of the 
Veteran, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50 
percent degree of probability) that any 
identified current foot disorder and/or 
skin disorder was caused by, or was 
initially manifested during, the Veteran's 
active military service, to include 
consideration of any symptomatology shown 
therein or any incident or event therein 
(to include presumed herbicide exposure); 
OR whether such a relationship to service 
is unlikely (i.e., a probability of less 
than 50 percent.)

b.  The examiner should discuss evidence 
contained in the claims folder, to include 
the Veteran's service treatment records 
and post-service lay and medical evidence 
as well as any medical principles in 
support of his or her conclusions.  In 
regard to the lay evidence of record, the 
examiner should note the multiple 
statements and testimony the Veteran 
submitted on his own behalf, regarding in-
service and post-service symptoms and 
experiences, and the examiner should 
consider the credibility of those 
statements in light of confirming or 
contradicting evidence of record, 
including objective findings.

c.  The skin examiner should specifically 
provide an opinion as to whether the 
Veteran has a current diagnosis of 
porphyria cutanea tarda (PCT) and, in 
doing so, address the November 2005 letter 
sent to the Veteran from Agent Orange 
Registry physician, V.D., as well as the 
October 2005 and April 2006 Agent Orange 
examination reports.  Notably, judicial 
precedent provides that the requirement 
that a "current" disability be present is 
satisfied when a claimant has a disability 
at the time a claim for VA disability 
compensation is filed or during the 
pendency of that claim.  The Veteran filed 
his claim on May 31, 2005.  

d.  Note:  The term "at least as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

e.  Note:  It is important that, if 
any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or 
judgment based upon speculation, the 
reviewer/examiner should clearly and 
specifically so specify in the report, 
and explain why this is so.

5.  After the above development has been 
accomplished to the extent possible, 
readjudicate the Veteran's claim.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case and given an appropriate period of time 
for response.  The case should then be 
returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


